BROCK, Justice,
concurring.
In the trial court and in this Court the defendant argued that plaintiff’s injury was limited to her left leg and, therefore, *603the maximum recovery that may be awarded to her is the 200 weeks of compensation provided by T.C.A., § 50-1007(c), for loss of use of a leg. On the other hand, the plaintiff contends that the trial judge correctly found from the evidence that the plaintiff’s disability to work was total and permanent, entitling her to 400 weeks of compensation for permanent total disability to the body as a whole, as provided by T.C.A., § 50-1007(d), (e).
In cases of this kind it is very important to keep in mind that the legislature has divided the disability resulting from com-pensable injuries into four categories, viz. (1) temporary total disability, (2) temporary partial disability, (3) permanent partial disability, (4) permanent total disability. The benefits provided for each of the four types of disability are set out in § 50-1007 of Tennessee Code Annotated; subsection (a) provides the benefits for temporary total disability, subsection (b) provides the benefits for temporary partial disability, subsection (c) provides benefits for permanent partial disability, and subsection (d) provides the benefit for permanent total disability. This legislative scheme of treating each of the four kinds of disability as separate and distinct classes of disability and of providing separately the compensation for each class by independent and unrelated provisions was acknowledged by this Court in Redmond v. McMinn County, 209 Tenn. 463, 354 S.W.2d 435 (1962). However, it must be acknowledged that some of our cases have blurred these legislative distinctions, especially as between permanent partial disability and permanent total disability-
As noted above, subsection (c) deals only with permanent partial disability. After specifying the compensation to be awarded for permanent partial disability due to injuries to certain “scheduled members of the body,” such as loss of a leg, loss of an arm, loss of an eye, et cetera, subsection (c) of T.C.A., § 50-1007, provides in the last paragraph thereof that:
“All other cases of permanent partial disability not above enumerated shall be apportioned to the body as a whole, which shall have a value of four hundred (400) weeks, and there shall be paid compensation to the injured employee for the proportionate loss of use of the body as a whole resulting from the injury. Compensation for such permanent partial disability shall be subject to the same limitations as to maximum and minimum as provided in subsection (a) .... The benefits provided by this paragraph shall not be awarded in any case where benefits for a specific loss is otherwise provided in this title.” (Emphasis added.)
The last sentence was added by an amendment enacted in 1963 and has since been known in the literature as “the 1963 amendment.” The 1963 amendment has been construed to mean that if the employee’s injury is restricted solely to one of the “scheduled members” listed in subsection (c) and if the disability resulting from that injury is less than total disability his compensation must be limited to that provided in subsection (c) for the scheduled member; the disability cannot be apportioned to the body as a whole and compensation awarded on the latter basis. Shores v. Shores, 217 Tenn. 96, 395 S.W.2d 388 (1965).
Prior to the Shores decision, this Court consistently held that an employee who sustained permanent and total disability to work was entitled to the compensation provided by subsection (d) of T.C.A., § 50-1007, for permanent total disability, although the injury causing the disability was limited to one of the body members set out in the schedule employed in subsection (c) in providing the compensation to be paid for permanent partial disability. Russell v. Virginia Bridge & Iron Co., 172 Tenn. 268, 111 S.W.2d 1027 (1938); Plumlee v. Maryland Casualty, 184 Tenn. 497, 201 S.W.2d 664 (1947); Johnson v. Anderson, 188 Tenn. 194, 217 S.W.2d 939 (1949); Central Surety & Ins. Corporation v. Court, 162 Tenn. 477, 36 S.W.2d 907 (1931); Kingsport Silk Mills v. Cox, 161 Tenn. 470, 33 S.W.2d 90 (1930).
In the Russell case the plaintiff suffered injuries to his foot and ankle, “schedule members” for which permanent partial dis*604ability compensation is provided in T.C.A., § 50-1007(c). The trial court held that the plaintiff was entitled only to the compensation provided by the permanent partial disability schedule of T.C.A., § 50-1007(c), for the loss of a foot; but this Court reversed and awarded benefits for permanent total disability, construing the statute as follows:
“It is not uncommon to see a man without a hand or a foot who is very active and capable of engaging in a gainful occupation. Such a person was not rendered totally incapacitated by the loss of his hand or foot, and it was to this class that remuneration for the specific loss of a member was intended to apply. On the other hand, where an employee, as the result of an injury, is disabled to the extent that he cannot work at an occupation which will bring him an income, he is entitled to the compensation provided therefor; and it is immaterial whether his condition resulted from an injury primarily to his arm, hand, leg, foot, head, or some other member of his body.” (Emphasis added.) 111 S.W.2d at 1031.
In arriving at this interpretation of the statute, the Court relied upon its prior decisions in the Central Surety & Ins. Corporation and Kingsport Silk Mills cases, supra, and the mandate of T.C.A., § 50-918, that the Worker’s Compensation Law be given an equitable construction by the courts to the end that the objects and purposes of this law may be realized and attained.
In the Plumlee case, supra, the court reaffirmed and followed its decision in Russell, holding that the employee’s compensation “is to be fixed by the loss of earning capacity resulting from injury to the single member.”
In Johnson v. Anderson, supra, the employee suffered injuries only to one leg but was awarded permanent, total disability compensation. The Court held that “since the loss of the use of the right leg resulted in permanent total disability to follow the only gainful occupation for which the petitioner was trained or suited, this disability alone, justified the award.” 217 S.W.2d at 940.
In the instant case the defendant argues that the 1963 amendment should be construed to prevent an award of compensation for permanent total disability in cases in which the total disability results from an injury to a “schedule member.” The Shores opinion is cited to support this argument. I disagree. The reliance upon Shores is misplaced.
Shores was not a permanent, total disability case. In Shores the employee had sustained an injury to his foot and the trial court awarded compensation for permanent partial disability of 65% of his body as a whole, rather than to his foot or leg. In that case the defendant argued that T.C.A., § 50-1007(c), as amended in 1963, limited the compensation to that prescribed therein for an injury to the foot or leg, i. e., schedule members. Upon appeal this Court agreed with the defendant’s argument and limited the award accordingly.
The Shores opinion contains considerable obiter dictum, but the issue actually decided was that, since the enactment of the “1963 amendment” to subsection (c), if the employee’s injury is limited to one of the “schedule members” listed in subsection (c) and if that injury results in a permanent partial disability, as distinguished from permanent total disability, his compensation must be limited to that provided in subsection (c) for such schedule member; such permanent partial disability cannot be apportioned to the body as a whole and compensation awarded as provided in the last paragraph of subsection (c) for “[a]ll other cases of permanent partial disability not above enumerated ...,” i. e., permanent partial disability resulting from injuries to non-schedule members of the body. (Emphasis added.) That is all that was decided; indeed, the issue posed by the Court for decision was stated as follows:
“The prime question presented by this suit is whether or not the employee’s disability should be assessed to the foot or to the body as a whole in view of an amendment passed by the legislature in 1963 to Section 50-1007(c), T.C.A.” 395 S.W.2d at 389.
*605Even that limited holding of Shores appears to have been incorrect in the light of the legislative history of the enactment of the 1963 amendment. That amendment1 was the subject of bills in both the House and Senate and to reach a consensus on the final wording and purpose of the amendment, both bills were submitted to the joint House-Senate subcommittee. This joint subcommittee issued a statement of intent respecting the 1963 amendment which was approved and entered in the 1963 House Journal on the date of passage of the amendment. That statement of intent demonstrates the legislative purpose of the amendment in explicit terms.
“[I]t is expressly intended that the present law be changed so as to merely preclude a double recovery resulting from both an award for injury to a specific scheduled member and for disability to. the body as a whole where both are suffered due to the same loss of members of [sic] the same injury to a member. It is expressly not intended by said section to preclude recovery for disability to the body as a whole instead of a scheduled benefit where injury or loss of a specific scheduled member results in disability to the body as a whole. The construction of law as heretofore established, allowing disability to the body as a whole in cases where such disability results from loss or injury to a scheduled specific member is expressly intended to be preserved except that double recovery (scheduled award plus body as a whole award) alone is intended to be eliminated.” House Journal 90 (Tenn.1963).
It thus appears that the amendment’s sole purpose was to prevent double recovery from both schedule and non-schedule injury provisions of the same injury. It is also clear that the amendment’s purpose was neither to change prior judicial policy nor to prevent an award of non-schedule partial or permanent total disability compensation when justified. Had this Court been presented with this legislative statement of intent, in all likelihood it would not have held, as it did that when only a schedule member was affected the 1963 amendment limited compensation for permanent partial disability exclusively to that provided in the schedule. However, that issue is not before us in the case at bar and I express no opinion respecting the continued vitality of the Shores opinion.
In any event the Shores decision is not authority for the argument made by the defendant in the instant case. Shores does not hold that an employee who sustains permanent total disability by reason of injury solely to a “schedule member” must have his compensation limited to that provided in subsection (c) for permanent partial disability, instead of that provided by subsection (d) for permanent total disability. It is my view that our opinion in Genesco v. Creamer, Tenn., 584 S.W.2d 191 (1979) approving Shores was erroneous, in view of the above statement of legislative intent. It is our duty to give effect to that intent, despite our earlier error.
1 would hold, based upon a fair and reasonable construction of the language employed in the statute itself and in light of the statement of legislative intent above quoted, that the last sentence of subsections (c) of T.C.A., § 50-1007, the so called “1963 amendment,” does not apply to cases of permanent total disability resulting from an injury to a “schedule member.” In all cases of permanent total disability as defined in subsection (e) of T.C.A., § 50-1007, the employee should receive the compensation for permanent total disability as set out in subsection (d), without regard to whether such disability results from an injury to a “schedule member” or to some other part of his body.2
*606I find adequate evidence in the record to support the finding of the trial court that the plaintiff was permanently and totally disabled and, therefore, that under the law as I have stated it in this opinion she was entitled to an award for permanent total disability as provided by T.C.A., § 50-1007(d), (e).
I am authorized to state that DROWO-TA, J., joins with me in this concurring opinion.

. See 46 Tenn.L.Rev. 884 (1979).


. This Court has consistently held that limitations imposed in one subsection are not applicable to other subsections of the disability provisions. For example, in Wilkinson v. Johnson City Shale Brick Corp., 156 Tenn. 373, 381-82, 2 S.W.2d 89 (1928) (petition to rehear) the Court stated:
“In other words, one deals with permanent partial and the other with permanent total disability, and they are in no way related or connected.” Ibid, at 382, 2 S.W.2d at 89.
*606See also, Liberty Mutual Insurance Co. v. Maxwell, 164 Tenn. 1, 46 S.W.2d 67 (1932); Clayton Paving Co. v. Appleton, 163 Tenn. 27, 39 S.W.2d 1037 (1931).